Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant's Preliminary Amendment filed September 20, 2019.
New claims 11-20 are acknowledged.  Claims 3-10 have been amended. 
Claims 1-20 are pending in the instant application.
Claims 1-20 are subject to election/restriction as detailed below:

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-5, 9 and 11-16, drawn to a method for the recombinant production of messenger RNA (mRNA) or non-coding long-chain RNA (lncRNA), which comprises: - culturing yeast cells, which have been genetically modified to produce recombinant pseudo-viral particles which comprise said mRNA or lncRNA, and - collecting the mRNA or lncRNA which is contained in the virus-like particles thus formed, wherein the yeast cells are cells of a yeast which is naturally free of Ty retrotransposon or which has been genetically modified to not produce a T-retrosome, wherein the genetic modifications made to these yeast cells to produce said virus-like particles comprise transfection of these yeast cells by i. a nucleic acid comprising a first nucleotide sequence, and ii. a nucleic acid comprising a second nucleotide sequence, wherein: - the nucleic acid of i. and the nucleic acid of ii. are the same molecule, or two distinct or separate molecules, - the first nucleotide sequence comprises a DNA sequence which encodes the expression of the Gag protein of a yeast Ty retrotransposon, 4Docket No. 0508-1457 the second nucleotide sequence comprises a DNA sequence whose RNA transcript is: a. the sequence of said mRNA or lncRNA linked to b. an addressing sequence which comprises a fragment of the RNA sequence whose translation into amino acids is the sequence of said Gag protein of a yeast Ty retrotransposon, this fragment being at least 150 nucleotides and comprising no translation start codon of this RNA sequence, and the DNA sequence of this second nucleotide sequence having no reading frame, the first codon of which would be the ATG codon, the nucleic acid of ii. does not comprise a DNA sequence whose RNA transcript would be the complete RNA sequence of said Gag protein of a yeast Ty retrotransposon, the Gag protein of a yeast Ty retrotransposon is a Gag protein of a yeast Ty1, Ty2 or Ty3 retrotransposon, and the sequence of this Gag protein is the sequence of SEQ ID NO: 3 or a sequence which is at least 90% identical to the sequence of SEQ ID NO: 3, and the nucleic acid of i. and the nucleic acid of ii. do not comprise a sequence encoding the reverse transcriptase of a yeast Ty1 retrotransposon, the nucleic acid of i. and the nucleic acid of ii. thereby encoding the formation, in said yeast cells, of 5Docket No. 0508-1457 virus-like particles which are formed by the Gag protein translated from the first nucleotide sequence, and which encapsulate said mRNA or lncRNA transcribed from the second nucleotide sequence.  If this Group is elected, a further election of species is required as detailed below:
Group II, claims 6 and 17-20, drawn to a kit which is specially adapted for carrying out the method according to claim 1, wherein the kit comprises at least one nucleic acid comprising a first nucleotide sequence and at least one nucleic acid comprising a second nucleotide sequence, wherein: - the first nucleotide sequence comprises a DNA sequence which encodes the expression of the Gag protein of a yeast Ty retrotransposon, 7Docket No. 0508-1457 - the Gag protein of a yeast Ty retrotransposon protein is a Gag protein of a yeast Ty1, Ty2 or Ty3 retrotransposon, and the sequence of this Gag protein is the sequence of SEQ ID NO: 3 or a sequence which is at least 90% identical to the sequence of SEQ ID NO: 3, and - the second nucleotide sequence comprises a DNA sequence which comprises the sequence of SEQ ID NO: 16 or a fragment of at least 150 nucleotides of the sequence of SEQ ID NO: 16, the DNA sequence of this second sequence e nucleotide that does not comprise a reading frame whose first codon would be the ATG codon, - the nucleic acid that comprises the second nucleotide sequence does not comprise a DNA sequence whose RNA transcript would be the complete RNA sequence of said retrotransposon Gag protein Ty of yeast, and - the nucleic acid which comprises the first nucleotide sequence and the nucleic acid which comprises the second nucleotide sequence are one and the same molecule, or two distinct or separate molecules, said kit comprising no reverse transcriptase of yeast Ty retrotransposon, nor nucleic acid encoding such a reverse transcriptase, nor nucleic acid comprising a sequence encoding such a reverse transcriptase, and  8Docket No. 0508-1457 said kit may further optionally comprise cells of a yeast which is naturally devoid of Ty retrotransposon, or that has been genetically modified to not produce a T retrosome.  If this Group is elected, a further election of species is required as detailed below:
Group III, claim 7, drawn to a recombinant yeast strain which is specially adapted for carrying out the method according to claim 1, wherein the yeast strain is devoid of Ty1, Ty2 and Ty3 retrotransposon, and - the yeast strain does not comprise a reverse transcriptase of a yeast retrotransposon, nor nucleic acid encoding such a reverse transcriptase, nor nucleic acid comprising a sequence encoding such a reverse transcriptase, - the yeast strain has been genetically modified to comprising at least one nucleic acid comprising a first nucleotide sequence and at least one nucleic acid comprising a second nucleotide sequence, wherein: - the first nucleotide sequence comprises a DNA sequence which encodes the expression of the Gag protein of a yeast Ty retrotransposon, - the Gag protein of a yeast Ty retrotransposon is a Gag protein of a yeast Ty1, Ty2 or Ty3 retrotransposon, and the sequence of this Gag protein is the sequence of SEQ 9Docket No. 0508-1457 ID NO: 3 or a sequence which is at least 90% identical to the sequence of SEQ ID NO: 3, - the second nucleotide sequence comprises a DNA sequence whose RNA transcript comprises the sequence of SEQ ID NO: 16 or a fragment of at least 150 nucleotides of the sequence of SEQ ID NO: 16, and the DNA sequence of this second nucleotide sequence does not comprise a reading frame whose first codon would be the ATG codon; - the nucleic acid which comprises the second nucleotide sequence does not comprise a DNA sequence whose RNA transcript would be the complete RNA sequence of said Gag protein of a yeast Ty retrotransposon, and - the nucleic acid which comprises the first nucleotide sequence and the nucleic acid which comprises the second nucleotide sequence are one and the same molecule, or two distinct or separate molecules.  If this Group is elected, a further election of species is required as detailed below:
Group IV, claim 8, drawn to a recombinant pseudo-viral particle, which can be obtained by collecting a pseudo-viral particle produced during the implementation of the method of claim 1, wherein the recombinant pseudo-viral particle comprises an RNA encapsulated by a protein polymer, wherein: 10Docket No. 0508-1457- the protein polymer comprises the Gag protein of a yeast Ty retrotransposon, - the Gag protein of a yeast Ty retrotransposon is a Gag protein of a yeast Ty1, Ty2 or Ty3 retrotransposon, and the sequence of this Gag protein is the sequence of SEQ ID NO: 3 or a sequence which is at least 90% identical to the sequence of SEQ ID NO: 3, - the nucleotide sequence of the encapsulated RNA comprises the sequence of SEQ ID NO: 16 or a fragment of at least 150 nucleotides of the sequence of SEQ ID NO: 16, but does not comprise a reading frame whose first codon would be the ATG codon, and does not comprise the sequence this RNA, which is the RNA transcript of SEQ ID NO: 2, and - the VLP pseudo-viral particle comprises neither a reverse transcriptase, nor nucleic acid encoding a reverse transcriptase, nor nucleic acid comprising a sequence encoding such a reverse transcriptase.  If this Group is elected, a further election of species is required as detailed below:
Group V, claim 10, drawn to a method for producing a pharmaceutical composition which comprises at least one mRNA or lncRNA, said method comprising producing mRNA or lncRNA by the method of claim 1, and placing the mRNA or lncRNA in a pharmaceutically acceptable vehicle for producing a pharmaceutical composition, this pharmaceutical composition being optionally intended for: - the prevention or the treatment of a microbiological infection, - the prevention or the treatment of a tumor proliferation, - the prevention or the treatment of a chronic disease, - a regenerative tissue or cell therapy, or - a gene therapy.  If this Group is elected, a further election of species is required as detailed below:
This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  
Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-V do not avoid the prior art because a method for the recombinant production of messenger RNA (mRNA) or non-coding long-chain RNA (lncRNA), which comprises: - culturing yeast cells, which have been genetically modified to produce recombinant pseudo-viral particles which comprise said mRNA or lncRNA, and - collecting the mRNA or lncRNA which is contained in the virus-like particles thus formed, wherein the yeast cells are cells of a yeast which is naturally free of Ty retrotransposon or which has been genetically modified to not produce a T-retrosome, wherein the genetic modifications made to these yeast cells to produce said virus-like particles comprise transfection of these yeast cells by i. a nucleic acid comprising a first nucleotide sequence, and ii. a nucleic acid comprising a second nucleotide sequence, wherein: - the nucleic acid of i. and the nucleic acid of ii. are the same molecule, or two distinct or separate molecules, - the first nucleotide sequence comprises a DNA sequence which encodes the expression of the Gag protein of a yeast Ty retrotransposon, 4Docket No. 0508-1457 the second nucleotide sequence comprises a DNA sequence whose RNA transcript is: a. the sequence of said mRNA or lncRNA linked to b. an addressing sequence which comprises a fragment of the RNA sequence whose translation into amino acids is the sequence of said Gag protein of a yeast Ty retrotransposon, this fragment being at least 150 nucleotides and comprising no translation start codon of this RNA sequence, and the DNA sequence of this second nucleotide sequence having no reading frame, the first codon of which would be the ATG codon, the nucleic acid of ii. does not comprise a DNA sequence whose RNA transcript would be the complete RNA sequence of said Gag protein of a yeast Ty retrotransposon, the Gag protein of a yeast Ty retrotransposon is a Gag protein of a yeast Ty1, Ty2 or Ty3 retrotransposon, and the sequence of this Gag protein is the sequence of SEQ ID NO: 3 or a sequence which is at least 90% identical to the sequence of SEQ ID NO: 3, and the nucleic acid of i. and the nucleic acid of ii. do not comprise a sequence encoding the reverse transcriptase of a yeast Ty1 retrotransposon, the nucleic acid of i. and the nucleic acid of ii. thereby encoding the formation, in said yeast cells, of 5Docket No. 0508-1457 virus-like particles which are formed by the Gag protein translated from the first nucleotide sequence, and which encapsulate said mRNA or lncRNA transcribed from the second nucleotide sequence was known in the prior art. 
EP 2 377 938 A1 (submitted on the Information Disclosure Statement filed September 20, 2019), which is considered to be the prior art closest to the subject matter of claim 1 (for the production of mRNA or lncRNA), discloses the use of a chimeric enzyme including the catalytic domains of an RNA triphosphatase, a guanylyl transferase, an N7-guanine methyltransferase, and a DNA-dependent RNA polymerase. 
The difference between the process of claims 1-5 and EP 2 377 938 is that the DNA synthesis method of EP 2 377 938 is carried out in vitro, which is more expensive than a recombinant production and which may involve a greater heterogeneity of post-transcriptional modifications (for example, for the 3' poly A tail or the 7-methylguanosine (m7G) cap, etc.). 
The problem to be solved by the present invention can therefore be considered to be that of obtaining an alternative process for the production of RNA having a therapeutic purpose. The solution proposed is a process for production of RNA, and more specifically messenger RNA (mRNA) or long non-coding RNA (lncRNA), by "modified" recombinant yeasts and with recombinant pseudoviral particles.
The solution proposed in claims 1-10 of the present application cannot be considered to involve an inventive step for the following reasons: The production of nucleic acids by using genetically modified yeasts was known prior to the filing date of the present application.
The therapeutic use of RNA is described in the prior art of WO 2016/185125 A1 (submitted on the Information Disclosure Statement filed September 20, 2019) or WO 2014/077354 A1 (submitted on the Information Disclosure Statement filed September 20, 2019) for lncRNA. 
EP 2 377 938 A1 mentions that the device involving the chimeric enzyme also makes it possible to produce RNA transcripts in eukaryotic cells (such as yeast, plants, rodents, etc.).
A known alternative is the use of a viral particle for the production of RNA (e.g. in WO 2014/077354). WO 2014/077354 describes a retroviral system for non-viral RNA transfer to target cells. In particular, WO 2014/077354  relates to retroviral particles having a protein from the Gag polyprotein, an envelope protein, optionally an integrase and at least two encapsidated non-viral RNAs, the encapsidated non-viral RNAs each having an RNA sequence of interest associated with an encapsidation sequence, each encapsidation sequence being recognized by a binding domain introduced into the protein obtained from the Gag polyprotein and/or into the integrase. The difference between the method as claimed in the present application and WO 2014/077354 is that the method does not use the retroviral pathway and retroviral plasmids but instead uses the capacity of the yeast to form retroviral particles by using targeted modifications.
Concerning the yeast and the possibility of an RNA encapsidation mechanism, the importance of the various elements used in the process of the application has already been studied and functionally characterized in the prior art.
For example, the prior art such as Katarzyna et al. (submitted on the Information Disclosure Statement filed September 20, 2019) or Mary Ann Checkley et al. (submitted on the Information Disclosure Statement filed September 20, 2019) demonstrates that the Gag protein is required for the stability of the mRNA of Ty1 and the efficiency of the exportation thereof from the nucleus and the relocation thereof in the cytoplasm in order to form pseudoviral particles.
Consequently, capitalizing on the combined benefits of RNA production by combining the use of yeast and the pseudoviral strategy is an obvious solution to be tested for a person skilled in the art seeking to solve the stated technical problem.
The role of the yeast retrotransposon Ty has already been described in prior art articles such as L. Cristofori et al. (submitted on the Information Disclosure Statement filed September 20, 2019), demonstrating the role of Ty in transcription and retrotransposition in yeast or Mary Ann Checkley et al., highlighting that Ty1 Gag increases the stability and the export of mRNA from the nucleus. The key determinants in the encapsidation of RNA molecules in S. cerevisiae yeast are also described in the publication Katarzyna et al.
Consequently, in view of the information available on the essential role of the yeast Ty protein and the role thereof in the stability and export of RNA and the encapsulation thereof, and the possibility of producing RNA molecules in yeast, the combination of nucleic acids including the essential elements of the Gag protein of a yeast retrotransposon Ty for the stability of the RNA in the absence of reverse transcriptase (in order to preserve the RNA) is an obvious alternative for a person skilled in the art for an efficient process for producing RNA in yeast.
In addition, the recombinant yeast strains or the recombinant pseudoviral particles produced by this process using certain yeast retrotransposon Ty elements, which do not retrotranscribe the RNA that they contain or retrointegrate it into their genome is obvious from the teachings of Mary Ann Checkley et al. combined with Katarzyna et al.  
The subject matter of at least claims 1-10 is considered to lack an inventive step in view of EP 2 377 938 A1 combined with Katarzyna et al., L. Cristofori et al. and Mary Ann Checkley et al. (concerning the yeast Ty protein) and the prior art of WO 2016/185125 concerning other similar strategies using a protein obtained from the Gag polyprotein, the use of RNA encapsidation sequences in a stem-loop pattern in order to create pseudoviral particles having encapsidated non-viral RNA molecules.
Therefore, there is no common special technical feature which exists between the aforementioned Groups.   
Thus, at least the invention of Group I cannot therefore be considered a special technical feature, since this invention was already known to one of ordinary skill in the art prior to the current invention.  The expression “special technical features” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The lack of unity rules hold that a feature known to a person of ordinary skill in the art cannot be considered a special technical feature. Therefore unity of invention is lacking. 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is elected, Applicant is required to elect a single molecular embodiment of RNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect either mRNA or lncRNA from claims 1, 5, 14-16. 
If Group I is elected, Applicant is further required to elect a single molecular embodiment of encoding RNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect (1) mRNA or lncRNA encoding either a bacteria protein or a polypeptide, - a genomic editing enzyme, - a virus protein or polypeptide, - a human transcription factor, - a human growth factor, - a human CFTR protein, - an antibody or antibody fragment, - or a polypeptide comprising at least one epitope of antigens from claims 5 and 14-16.  NOTE:  The encoding RNA must match and correspond to the RNA elected from claim 1.  For example, if Applicants elect a RNA encoding a bacterial protein from claims 5 and 14-16 and mRNA from claim 1, then the Examiner will interpret the elected species as a mRNA encoding a bacterial protein.
If Group I is elected, Applicant is further required to elect a single molecular embodiment of Gag protein of a yeast Ty retrotransposon for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect (1) Gag protein of a yeast Ty retrotransposon, either Ty1, Ty2 or Ty3 from claims 1 and 9.
If Group II is elected, Applicant is required to elect a single molecular embodiment of Gag protein of a yeast Ty retrotransposon for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect (1) Gag protein of a yeast Ty retrotransposon, either Ty1, Ty2 or Ty3 from claims 6 and 17-20.
If Group III is elected, Applicant is required to elect a single molecular embodiment of Gag protein of a yeast Ty retrotransposon for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect (1) Gag protein of a yeast Ty retrotransposon, either Ty1, Ty2 or Ty3 from claim 7.
If Group IV is elected, Applicant is required to elect a single molecular embodiment of Gag protein of a yeast Ty retrotransposon for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect (1) Gag protein of a yeast Ty retrotransposon, either Ty1, Ty2 or Ty3 from claim 8.
If Group V is elected, Applicant is required to elect a single molecular embodiment of RNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect either mRNA or lncRNA from claim 10. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/TERRA C GIBBS/Primary Examiner, Art Unit 1635